15-2843-cv
Samuel v. New York City Board of Education, et al.

                                   UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 29th day of August, two thousand sixteen.

PRESENT:            JOHN M. WALKER, JR.
                    JOSÉ A. CABRANES,
                    RAYMOND J. LOHIER, JR.,
                                 Circuit Judges.


MARVA SAMUEL,

                              Plaintiff-Appellant,                   15-2843-cv

                              v.

NEW YORK CITY BOARD OF EDUCATION and
CLAUDY MAKELELE,

                              Defendants-Appellees,

CITY OF NEW YORK,

                              Defendant.


FOR PLAINTIFF-APPELLANT:                                  Marva Samuel, pro se, Brooklyn, NY.

FOR DEFENDANTS-APPELLEES:                                 Ingrid R. Gustafson, of Counsel, for
                                                          Zachary W. Carter, Corporation Counsel
                                                          of the City of New York, New York, NY.


                                                      1
       Appeal from an order of the United States District Court for the Eastern District of New
York (Eric N. Vitaliano, Judge; Lois Bloom, Magistrate Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the order of the District Court be and is hereby
AFFIRMED.

        Appellant Marva Samuel, proceeding pro se, appeals from an August 11, 2015 order of the
District Court granting Appellees’ motion to enforce the oral settlement of Samuel’s employment
discrimination complaint. We assume the parties’ familiarity with the underlying facts, the procedural
history of the case, and the issues on appeal.

        “We review the district court’s factual findings, including whether a settlement agreement
exists and whether the parties assented to it, for clear error.” Powell v. Omnicom, 497 F.3d 124, 128 (2d
Cir. 2007). “Consequently, a voluntary, clear, explicit, and unqualified stipulation of dismissal
entered into by the parties in court and on the record is enforceable even if the agreement is never
reduced to writing, signed, or filed.” Id. at 129 (internal quotation marks omitted).

        Here, the parties entered into a voluntary, clear, explicit, and unqualified settlement on the
record in open court. The Magistrate Judge twice reviewed the terms of the settlement agreement
with Samuel and confirmed that she understood and voluntarily consented to them. Samuel’s
arguments on appeal that she did not understand the terms of the settlement agreement, specifically
that she would be required to resign and that she was pressured into the agreement, are belied by the
record. The Magistrate Judge confirmed that Samuel understood that she would receive $10,000,
that she would resign and her resignation would be “irrevocable,” and that the Appellees would
“change what is marked on [her] file as a termination to a resignation.” The Magistrate Judge further
confirmed that Samuel was entering into the agreement voluntarily and of her own free will. The
District Court therefore correctly enforced the settlement agreement. See id. at 128 (“When a party
makes a deliberate, strategic choice to settle, a court cannot relieve him of that . . . choice simply
because his assessment of the consequences was incorrect.”).

                                           CONCLUSION

       We have reviewed all of the arguments raised by Samuel on appeal and find them to be
without merit. We thus AFFIRM the August 11, 2015 order of the District Court.


                                                        FOR THE COURT:
                                                        Catherine O’Hagan Wolfe, Clerk




                                                   2